Exhibit 10.13
 
WAREHOUSING & DISTRIBUTION AGREEMENT
 
THIS AGREEMENT is dated on the day of September, 2012.
 
BETWEEN:
 
Biologix Hair Science Ltd., of The Business Centre, Upton, St. Michael,
Barbados. (the "Company")
 
AND:
 
KD Consultoria & Servicios S.A.S. the "Contractor"), of Via 40 No. 73-290, °fie,
310, Edificio Mix Via 40, Barranquilla, Colombia.
 
WHEREAS:
 
A.               WHEREAS Contractor provides customers with, among other things,
pharmaceutical warehousing, distribution, and inventory services (the
"Services")
 
B.    WHEREAS Company is a marketer and producer of therapeutic and
pharmaceutical products (hereinafter, "Stock") and desires to contract with
Contractor for certain of Consultant's services under the convenants, terms, and
restrictions contained herein.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:
 
ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR
 
1.1              Appointment of Contractor. The Company hereby appoints the
Contractor to perform the Services for the benefit of the Company as hereinafter
set forth, and the Company hereby authorizes the Contractor to exercise such
powers as provided under this Agreement. The Contractor accepts such appointment
on the terms and conditions herein set forth.
 
1.2              Performance of Services. The Services hereunder have been and
shall continue to be provided on the basis of the following terms and
conditions:
 
(a)
the Contractor shall report directly to the Board of Directors of the Company;
 
(b)
the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Contractor shall provide
any other services not specifically mentioned herein, but which by reason of the
Contractor's capability the Contractor knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and

 
 
 

--------------------------------------------------------------------------------

 
 



       (c)
the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.

 
1.3              Authority of Contractor. The Contractor shall have no right or
authority, express or implied, to commit or otherwise obligate the Company in
any manner whatsoever except to the extent specifically provided herein or
specifically authorized in writing by the Company.
 
1.4               Independent Contractor. In performing the Services, the
Contractor shall be an independent contractor and not an employee or agent of
the Company, except that the Contractor shall be the agent of the Company solely
in circumstances where the Contractor must be the agent to cam, out its
obligations as set forth in this Agreement. Nothing in this Agreement shall be
deemed to require the Contractor to provide the Services exclusively to the
Company and the Contractor hereby acknowledges that the Company is not required
and shall not be required to make any remittances and payments required of
employers by statute on the Contractor's behalf and the Contractor or any of its
agents shall not be entitled to the fringe benefits provided by the Company to
its employees.
 
ARTICLE 2
CONTRACTOR'S AGREEMENTS
 
2.1              Expense Statements. The Contractor may incur expenses in the
name of the Company as agreed in advance in writing by the Company, provided
that such expenses relate solely to the carrying out of the Services. The
Contractor will immediately forward all invoices for expenses incurred on behalf
of and in the name of the Company and the Company agrees to pay said invoices
directly on a timely basis. The Contractor agrees to obtain approval from the
Company in writing for any individual expense of $500 or greater or any
aggregate expense in excess of $2,000 incurred in any given month by the
Contractor in connection with the carrying out of the Services.
 
2.2              Regulatory  Compliance. The Contractor agrees to comply with
all applicable health and regulatory policies in relation to providing the
Services, including but not limited to pharmaceutical import and export
restrictions in force in Colombia.
 
2.3              Warehousing Services. Contractor agrees to provide certain
warehouse space, management, equipment and related services to Company as set
forth herein. The warehouse space shall be located at Contractor's facility at
Barranquilla and/or Medellin, Colombia (hereinafter referred to as the
"Facility"). The warehouse Facility space is approximately 1200 square feet of
storage space and 130 square feet of office space. The Facility shall be
maintained structurally and mechanically in good working order by Contractor as
required for the purposes of this Agreement. Contractor's services shall include
without limitation payment of all Facility maintenance charges, real estate
taxes, electrical, plumbing and water, security, insurance, janitorial and
supplies. Company shall not be required to pay any expenses in connection with
the maintenance or operation of the Facility except as expressly set forth
herein.
 
2.4              Equipment: Contractor agrees to provide the existing
warehousing equipment in the Facility. Contractor shall further provide all
maintenance of existing equipment and replacement equipment if any of the
foregoing is no longer fully operational at any time during the term of this
Agreement. Contractor will adequately outfit the facility with such items as
reasonably required to support the order/fulfillment volume projected for
Company's 2012-2013 requirements. Such equipment shall remain within the
Facility and be considered part of this Agreement throughout the term of this
Agreement. Any additional equipment for the Facility purchased by Company
("Company Owned Equipment") shall be Company's property. Company assumes full
responsibility for all maintenance of Company's owned equipment. Contractor
shall not grant any security interest or incur any liens or any other
encumbrances on the Company Owned Equipment. Upon termination or expiration of
this Agreement, or upon Company's written request, Contractor will promptly
return all Company Owned Equipment.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5              Additional Space. In the event the Company requires additional
warehouse space, Contractor shall make a good faith effort to secure the
necessary storage space on behalf of Company at prevailing market rates in
Barranquilla and/or Medellin, Colombia.
 
2.6              Instructions: Shipments. Contractor shall respond to regular
electronically transmitted instructions from Company by providing the
fulfillment services requested in accordance with this Agreement by such
instructions and including packaging and shipment of the Stock identified in the
instruction. Shipments will be completed with 2 regular business days in or as
otherwise reasonably specified by Company. Contractor will work with Company to
make a good faith effort to meet fulfillment goals of Company surrounding
specific marketing events, product launch dates or other extraordinary events.
 
2.7              Exclusions. The provisions of Section 2.6 shall not apply in
the case of back orders, items which have not been received by Contractor or are
not available to Contractor or for any inability to fill such orders due to
strike, riots, storms, fires, explosions, acts of God, war or governmental
action, or any other similar cause which is beyond the reasonable control of
Contractor. In such case, Contractor will use all reasonable efforts to complete
such instructions and shall promptly advise Contractor of such action.
 
2.8              Ownership. Title and exclusive ownership to the Stock stored
and warehoused by and in the possession and control of Contractor shall at all
times remain with Company. Neither this Agreement nor any warehouse receipt for
the delivery and acceptance of the Stock by Contractor shall be construed to be
anything other than a non-negotiable instrument of title.
 
2.9              Stock from Vendors. All Stock submitted for Contractor's
services under this Agreement shall be delivered at Company's expense to the
Contractor at the Facility. All such Stock shall be in good condition, properly
marked, sized, and packaged for handling. Company shall furnish at or prior to
each inbound delivery, a manifest, packing list, order list, or other listing in
such style and format as is consistent with the current format being supplied to
Contractor by Company or such new format as both parties may agree upon in the
future, which identifies each container and its contents. Included therein shall
be the brand names, serial numbers (if applicable), SKU numbers, part numbers,
size, weight, and insured or declared value of items as are necessary for
inventory and distribution, or as may be required by Contractor. Company shall
inform Contractor prior to or at delivery of any special precautions
necessitated by the nature, conditions, or packaging of the Stock and of all
statutory requirements specific to the Stock with which Contractor does or may
need to comply. In the event Company acquires Stock from a third party and such
Stock does not meet the above requirements, Contractor will use, commercially
reasonable efforts to accept such Stock subject to Company paying all
Contractor's reasonable costs and expenses in accepting and stocking such items,
 
2.10             Payment by Contractor. In the event that the Contractor is
required by applicable law or for expediency to pay directly for stock required
by the Company then the Contractor will notify the Company ten (10) business
days in advance of the funds required for the proposed direct purchase. On
approval, the Company will pre-pay the amount required directly to the
Contractor to complete the purchase on the Company's behalf.
 
2.11             Company's Inventory. Unless otherwise agreed by the parties,
any Stock delivered to Contractor from Company's facility or from a third party
facility shall be transported at the expense of Company, freight prepaid.
Contractor shall have no duty or obligation to accept stock on a COD (Cash on
Delivery) basis.
 
 
3

--------------------------------------------------------------------------------

 
 
2.12             Inspection. Contractor reserves the right to open and inspect
any packages of Stock received by it for warehousing or distribution. Stock
shall not be deemed accepted by Contractor or become subject to this Agreement
until it is delivered to the Facility and the bill of lading accepting shipment
is signed for by Contractor. Contractor shall not be responsible for any damage
to the Stock caused in transit to Contractor's warehouse facility and all Stock
is accepted subject to any pre-existing damage.
 
2.13            Facility Access. Employees of Company with proper identification
and proof of employment by Company shall be allowed free access to the warehouse
facility during regular business hours. Company agrees to provide 48-hours
notice of any warehouse visitors who are not employees of Company. Contractor
reserves the right to refuse access to the facility for non-Company employees,
however, such refusal shall not be unreasonably given. In the event any
employee, visitor, contractor or other person under the direction of Company
violates any employee or visitor policies of Contractor, including but not
limited to creating a danger to other employees, causing harassment of
employees, or disturbing the operation of Contractor, Contractor in its sole
discretion shall have the right to have such employee removed from the Facility
immediately. Company shall be liable for and shall indemnify and hold Contractor
harmless from any and all damages to property or equipment or injuries to
persons caused Company's representatives or agents.
 
2.14             Insurance. Stock stored or warehoused by Contractor is not
insured against loss or damage unless Company requests such coverage in writing
and pays the applicable premium. In addition Contractor will not be liable for
any loss or damages relating to transportation carriers or packaging
deficiencies.
 
2.15             Liability. Contractor shall not be liable to Company for any
damage, loss, demurrage, or injury to Stock of Company unless such loss is the
result of Contractor's failure, to exercise such care in regard to such Stock or
the distribution thereof as a reasonably careful person would exercise under
like circumstances, and Contractor shall not be liable for damages that could
not have been avoided by the exercise of such care. Accordingly, Contractor
shall be liable for all losses, demurrage or injury to Stock caused by the gross
negligence or willful misconduct of Contractor. Contractor shall not under any
circumstances be liable to Company for any damage, injury, loss, demurrage, or
default in its obligations of any kind which arise from the following (each, a
"Force Majeure Event"):
 
a) Fire, war, Act of God, acts of Terrorism, or any natural disaster or
calamity,
 
b) Power outages,
 
c) Strikes, lockouts or labor disputes at Contractor, its carrier(s), or at any
party providing services to Contractor.
 
d) Any governmental actions, or
 
e) Acts of gross, reckless, or willful misconduct of the employees of Company
 
If a Force Majeur Event which materially affects Contractor's ability to perform
its obligations under this Agreement continues for more than fourteen (14)
business days, then Company may terminate this Agreement upon written notice to
Contractor.
 
2.16             Consequential Damages. Neither party shall be liable to the
other or any third party for any indirect or consequential loss or damages,
however arising, including but not limited to, loss of income, loss of profit or
loss of opportunity, provided that such loss is not caused by the negligence or
willful misconduct of such party.
 
 
4

--------------------------------------------------------------------------------

 
 
2.17             Inventory Shrinkage. Contractor does not anticipate inventory
shrinkage for Stock held by Contractor. Shrinkage is an uncorrectable negative
difference between physical and book inventory of stock. Contractor shall not be
liable for any Company losses as a result of inventory shrinkage, unless such
shrinkage causes the inventory to fall below the Ninety-Eight and One-Half
percent (98.5%) inventory accuracy level. Contractor shall be liable for the
entire percentage of the discrepancy below this accuracy level. Contractor will
replace such percentage of inventory below this accuracy level as determined by
Company's external auditor and at price equal to the Company's cost for those
items. Inventory accuracy shall be defined as inventory overages minus inventory
shortages, as measured by dollar value of the discrepancy and a percentage of
total inventory value at cost. The measurement period shall constitute the
period of time between physical inventories, which shall be no fewer than one
(1) time per calendar year, and no more than twelve (12) times per year, as
determined by Company. Accountability shall begin as product is received, using
the physical counts by Contractor as a beginning inventory. Shortages will
become payable only after two (2) consecutive inventory shortages. The net
shortage or overage over the previous two (2) inventories shall be carried to
the next inventory. Payment of the first shortage after two (2) consecutive
shortages will be made thirty (30) days after reconciliation of the second
shortage
 
2.18             Hours. Inbound shipments to Contractor warehouse and
distribution center shall be during Contractor's normal hours as such may change
from time to time unless alternative arrangements have been made with Contractor
prior to arrival.
 
2.19             Receipt and Verification. Promptly upon receipt and acceptance
of Stock, Contractor shall initiate to Company an electronic facsimile
confirmation of receipt of the Stock. All original vendor's packing slips will
be forwarded daily to Company via weekly courier.
 
2.20             Identification. All Stock shall be kept and remain identifiable
as Company Stock.
 
2.21             Removal: No Stock shall be removed from Contractor's warehouses
by anyone other than Contractor or its carriers without prior written
authorization from Company. Company shall furnish in writing to Contractor the
name, address, phone number and any security information required by Company or
Contractor of each person who shall have authorization to remove or direct
removal of such. Stock. Company shall be responsible for updating such
information.
 
2.22             Freight Charges. Distribution shall be at Company's expense and
shall be made on or as soon as reasonably practicable after the date that
Contractor receives valid written authorization from Company.
 
2.23             Distribution. Contractor shall deliver outbound Stock to a
carrier chosen by Company for delivery in accordance with the authorized
instructions of Company. In the event distribution cannot be made as a result of
Contractor's acts or omissions, Contractor shall be responsible for any
additional handling charges for such shipment and shall waive any royalty
payable for such shipment.
 
2.24             Commitment of Assets by Contractor: Contractor hereby
acknowledges and agrees that it has not and will not claim any security
interest, lien or other encumbrance (a "Lien") of any kind (whether consensual
or otherwise) in and to all or any portion of the assets of Company, including
without limitation the Stock. To the extent any such Lien automatically arises
by operation of law, Contractor hereby disclaims any such Lien and shall be
deemed to have automatically released any such Lien in favor of Company.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 3
COMPANY'S AGREEMENTS
 
3.1              Cash Compensation. In consideration of Contractor agreeing to
enter into this Agreement and to provide the Services to be rendered by the
Contractor pursuant to this Agreement, Company shall pay to Contractor $15,000
per six month period during the term of this Agreement, which amount shall be
payable semi-annually in advance of each applicable period. Compensation for any
partial period shall be pro-rated on a daily basis.
 
3.2              Contingent Compensation: As additional consideration for the
Services provided hereunder, Company shall pay to Contractor a royalty equal to
4.0% of the wholesale price paid by the clinicians and actually collected by
Company in respect of each unit of Revive Formula distributed by Contractor in
accordance with this Agreement Company shall provide Contractor with a statement
of applicable royalties, along with corresponding royalty payments, within 15
business days following the completion of each calendar quarter during the term
of this Agreement. Contractor agrees that each statement shall become
incontestable after 120 days following issuance.
 
ARTICLE 4
DURATION, TERMINATION AND DEFAULT
 
4.1              Effective Date. This Agreement shall become effective as of
September 1, 2012 (the "Effective Date"), and shall continue to August 31, 2014
(the "Term") or until earlier terminated pursuant to the terms of this Agreement
 
4.2              Termination. Without prejudicing any other rights that the
Company may have hereunder or at law or in equity, the Company may terminate
this Agreement immediately upon it election to do so, or if it so elects, upon
delivery of written notice to the Contractor if:
 
(a)  
the Contractor breaches any material term of this Agreement and such breach is
not cured to the reasonable satisfaction of the Company within thirty (30) days
after written notice describing the breach in reasonable detail is delivered to
the Contractor;

 
(b)  
the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

 
(c)  
the Contractor is unable or unwilling to perform the Services under this
Agreement, or

 
(d)  
the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.

 
4.3              Termination with Notice. Either the Contractor or the Company
may terminate this Agreement by providing at least thirty (30) days prior
written notice to the other party.
 
4.4              Duties UponTermination. Upon termination of this Agreement for
any reason, the Contractor shall upon receipt of all sums due and owing,
promptly deliver the following in accordance with the directions of the Company:
 
(a)
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 
 
6

--------------------------------------------------------------------------------

 
 
(b)
all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts in his
possession, provided that the Contractor shall be entitled thereafter to
inspect, examine and copy all of the documents which it delivers in accordance
with this provision at all reasonable times upon three (3) days' notice to the
Company.

 
4.5              Compensation of Contractor on Termination. Upon termination of
this Agreement, the Contractor shall be entitled to receive as its full and sole
compensation in discharge of obligations of the Company to the Contractor under
this Agreement all sums due and payable under this Agreement to the date of
termination and the Contractor shall have no right to receive any further
payments; provided, however, that the Company shall have the right to offset
against any payment owing to the Contractor under this Agreement any damages,
liabilities, costs or expenses suffered by the Company by reason of the fraud,
negligence or wilful act of the Contractor, to the extent such right has not
been waived by the Company.
 
ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION
 
5.1              Maintenance of Confidential Information. The Parties
acknowledge that in the course of the appointment hereunder the Parties will,
either directly or indirectly, have access to and be entrusted with information
(whether oral, written or by inspection) relating to each other or their
respective affiliates, associates or customers (the "Confidential Information").
For the purposes of this Agreement, "Confidential Information" includes, without
limitation, any and all Developments (as defined herein), trade secrets,
inventions, innovations, techniques, processes, formulas, drawings, designs,
products, systems, creations, improvements, documentation, data, specifications,
technical reports, customer lists, supplier lists, distributor lists,
distribution channels and methods, retailer lists, reseller lists, employee
information, financial information, sales or marketing plans, competitive
analysis reports and any other thing or information whatsoever, whether
copyrightable or uncopyrightable or patentable or unpatentable. The Parties
acknowledge that the Confidential Information constitutes a proprietary right,
which the Parties are entitled to protect. Accordingly the Parties covenant and
agrees that during the Term and thereafter until such time as all the
Confidential information becomes publicly known and made generally available
through no action or inaction of the Parties, the Parties will keep in strict
confidence the Confidential Information and shall not, without prior written
consent of the other Party in each instance, disclose, use or otherwise
disseminate the Confidential information, directly or indirectly, to any third
party.
 
5.2              Exceptions. The general prohibition contained in Section 5.1
against the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that:
 
(a)  
is available to the public generally in the form disclosed;

 
(b)
becomes part of the public domain through no fault of either party;

 
(c)  
is already in the lawful possession of either party at the time of receipt of
the Confidential Information; or

 
(d)  
is compelled by applicable law to be disclosed, provided that either party gives
the other prompt written notice of such requirement prior to such disclosure and
provides assistance in obtaining an order protecting the Confidential
Information from public disclosure.

 
 
7

--------------------------------------------------------------------------------

 
 
5.3              Developments. Any information, data, work product or any other
thing or documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor's appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of
Pharmaceutical Sales and Distribution shall automatically form part of the
Confidential Information and shall become and remain the sole and exclusive
property of the Company. Accordingly, the Contractor does hereby irrevocably,
exclusively and absolutely assign, transfer and convey to the Company in
perpetuity all worldwide right, title and interest in and to any and all
Developments and other rights of whatsoever nature and kind in or arising from
or pertaining to all such Developments created or produced by the Contractor
during the course of performing this Agreement, including, without limitation,
the right to effect any registration in the world to protect the foregoing
rights. The Company shall have the sole, absolute and unlimited right throughout
the world, therefore, to protect the Developments by patent, copyright,
industrial design, trademark or otherwise and to make, have made, use,
reconstruct, repair, modify, reproduce, publish, distribute and sell the
Developments, in whole or in part, or combine the Developments with any other
matter, or not use the Developments at all, as the Company sees fit.
 
5.4              Protection of Developments. The Contractor does hereby agree
that, both before and after the termination of this Agreement, the Contractor
shall perform such further acts and execute and deliver such further
instruments, writings, documents and assurances (including, without limitation,
specific assignments and other documentation which may be required anywhere in
the world to register evidence of ownership of the rights assigned pursuant
hereto) as the Company shall reasonably require in order to give full effect to
the true intent and purpose of the assignment made under Section 5.3 hereof. If
the Company is for any reason unable, after reasonable effort, to secure
execution by the Contractor on documents needed to effect any registration or to
apply for or prosecute any right or protection relating to the Developments, the
Contractor hereby designates and appoints the Company and its duly authorized
officers and agents as the Contractor's agent and attorney to act for and in the
Contractor's behalf and stead to execute and file any such document and do all
other lawfully permitted acts necessary or advisable in the opinion of the
Company to effect such registration or to apply for or prosecute such right or
protection, with the same legal force and effect as if executed by the
Contractor.
 
5.5              Remedies. The parties to this Agreement recognize that any
violation or threatened violation by the Contractor of any of the provisions
contained in this Article 5 will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone. Accordingly, the Contractor agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.
 
5.6              Reasonable Restrictions. The Contractor agrees that all
restrictions in this Article 5 are reasonable and valid.
 
ARTICLE 6
MISCELLANEOUS
 
6.1              Notices. All notices required or allowed to be given under this
Agreement shall be made either personally by delivery to or by facsimile
transmission to the address set forth above or to such other address as may be
designated from time to time by such party in writing.
 
 
8

--------------------------------------------------------------------------------

 
 
6.2              Independent Legal Advice. The Contractor acknowledges that:
 
(a)
this Agreement was prepared for the Company;
 
(b)
the Contractor has been requested to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;
 
(c)
the Contractor has been given adequate time to obtain independent legal advice;
 
(d)
by signing this Agreement, the Contractor confirms that he fully understands
this Agreement; and
 
(e)
by signing this Agreement without first obtaining independent legal advice, the
Contractor waives his right to obtain independent legal advice.

 
 
6.3              Change of Address. Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.
 
6.4              Entire Agreement. As of from the date hereof, any and all
previous agreements, written or oral between the parties hereto or on their
behalf relating to the appointment of the Contractor by the Company are null and
void. The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.
 
6.5              Further Assurances. Each party hereto will promptly and duly
execute and deliver to the other party such further documents and assurances and
take such further action as such other party may from time to time reasonably
request in order to more effectively carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created hereby.
 
6.6              Waiver. No provision hereof shall be deemed waived and no
breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent. A
waiver by a party of any provision of this Agreement shall not be construed as a
waiver of a further breach of the same provision.
 
6.7              Amendments in Writing. No amendment, modification or rescission
of this Agreement shall be effective unless set forth in writing and signed by
the parties hereto.
 
6.8              Assignment. Except as herein expressly provided, the respective
rights and obligations of the Contractor and the Company under this Agreement
shall not be assignable by either party without the written consent of the other
party and shall, subject to the foregoing, enure to the benefit of and be
binding upon the Contractor and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.
 
6.9              Severability. In the event that any provision contained in this
Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent jurisdiction, such provision shall be deemed
not to affect or impair the validity or enforceability of any other provision of
this Agreement, which shall continue to have full force and effect.
 
 
9

--------------------------------------------------------------------------------

 
 
6.10             Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
6.11             Number and Gender. Wherever the singular or masculine or neuter
is used in this Agreement, the same shall be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.
 
6.12             Time. Time shall be of the essence of this Agreement. In the
event that any day on or before which any action is required to be taken
hereunder is not a business day, then such action shall be required to be taken
at or before the requisite time on the next succeeding day that is a business
day. For the purposes of this Agreement, "business day" means a day which is not
Saturday or Sunday or a statutory holiday in Barbados or Colombia.
 
6.13             Enurement. This Agreement is intended to bind and enure to the
benefit of the Company, its successors and assigns, and the Contractor and the
personal legal representatives of the Contractor.
 
6.14             Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.
 
6.15             Currency. Unless otherwise provided, all dollar amounts
referred to in this Agreement are in lawful money of the United States of
America.
 
6.16             Electronic Means. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the effective date of this Agreement.
 
6.17             Proper Law. This Agreement will be governed by and construed in
accordance with the law of Barbados. The parties hereby attorn to the
jurisdiction of the Courts in the City of Bridgetown, Barbados.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
BIOLOGIX HAIR SCIENCE LTD.
  KD Consultoria & Servicios S.A.S.           Per:
/s/ David Csumrik
  Per: 
/s/ Diego Castresana
   
David Csumrik
   
Diego Castresana
              Its: Authorized Signatory   Its:  Authorized Signatory  

 
 
 
10

--------------------------------------------------------------------------------